Metcalf, J.
The defendant’s admission, in his answer, that he received the money sued for, did not relieve the plaintiff from the burden of proving that the money belonged to him. The issue was on the question whether the money belonged to the plaintiff or to Alfred Pollard. The defendant’s answer doubtless admitted a prima facie case for the plaintiff, but did not shift the burden of proof which was previously on him. The instruction given to the jury was therefore correct. Powers v. *148Russell, 13 Pick. 76. Morrison v. Clark, 7 Cush. 214, 215. Central Bridge Corp. v. Butler, 2 Gray, 131, 132.

Exceptions overruled.